 

  

 

Partners
Dawn M. Cardi

CARDI & EDGAR

Associates
Jessica Friedrich
Joanna C. Kahan

Of counsel
Diane Ferrone

February 19, 2020

   

 

 

 

— oom aero ; SO
Via ECF =“ ORDE
aa FEB 2 0 2020 RED

Pail hear
Ng is sche
Smtuary 26, 2020 at ‘oes a
a.m.

8 Dok,

United States v. Markell Bobian, et al., 3:20-cr-57-10 0 (GBD)

Hon. George B. Daniels
United States District Court Judge

Southern District of New York
500 Pearl Street
New York, NY 10007

  

Re:

Your Honor:

I am CJA counsel to Markell Bobian. I write to respectfully request a bail hearing for Mr.
Bobian. The government has previously indicated that it opposes bail.

Mr. Bobian is charged in five counts of a 24 count RICO Indictment: (1) one count of
racketeering conspiracy pursuant to 18 U.S.C. Section 1962(d) (Count One); (2) one count of assault
with a dangerous weapon in aid of racketeering pursuant to 18 U.S.C. Section 1959(a)(3) (Count 18);

(3) one count of use of a firearm in furtherance of Count 18 pursuant to 18 U.S.C. Section
924(c)(1)(A)Q) (Count 19); (4) one count of narcotics conspiracy pursuant to 21 U.S.C. Section 846
(Count 20); and (5) one count of use of a firearm in furtherance of Count 20 pursuant to 18 U.S.C.

Section 924(c)(1)(A)() (Count 21).

Mr. Bobian is not named in any of the murder, attempted murder or robbery counts in the
indictment.

We propose the following bail conditions, which we respectfully submit will reasonably assure

the safety of any other person and the community and ensure Mr. Bobian’s appearance at court

$100,000 personal recognizance bond, co-signed by four (4) financially responsible persons;
home detention and GPS monitoring; travel limited to the SDNY and EDNY; surrender of travel

documents and no new applications; strict pretrial supervision; drug testing and treatment as

directed by pretrial services.

Notably, Pre-Trial Services recommended release with similar conditions, and a bond cosigned

by only two finically responsible persons.

99 Madison Avenue, 8th Floor, New York, NY 10016 © 212.481.7770 TELEPHONE ® 212.271.0665 FacsimiLe © 917.543.9993 cELL * cardiedgarlaw.com

 

 
 

CARD! & EDGAR Devin Mt Cord

Chad L. Edgar

  

Associates
Jessica Friedrich
Joanna C. Kahan

Of counsel
Diane Ferrone

Mr. Bobian is an American citizen and 22-years-old New York native. At the time of his arrest,
he lived at home in the Bronx with his parents. If released on bail, he would reside with his parents in
the Bronx. At the time of his arrest, Mr. Bobian was employed at The Dollar Tree. He has been working
there approximately the last 6 months. Prior to that, he worked at JC Penny for approximately 2.5 years.

Beginning in 2016, Mr. Bobian attended one and a half years of college at SUNY Morrisville.
Thereafter, he attended trade school at Co-op Tech where he earned his OSHA 30 certification. He also
attended Bronx Community College where he earned a plumbing certificate after 125 hours of hands-on
training.

Notably, Mr. Bobian does not have any criminal history.

Mr. Bobian has significant support in the community, including family members who are willing
to sign a $100,000 bond. All four proposed co-signers are likely to qualify as financially responsible
persons: (1) Teisha Savage, Mr. Bobian’s mother, employed for the last five years as an executive
assistant at American Express; (2) Gregory Bobian, Mr. Bobian’s father, employed for the last six years
as a carpenter at Albert Einstein College of Medicine; (3) Shameika Henderson, Mr. Bobian’s aunt
employed for the last fifteen years as a supervisor and staffing coordinator at AHRC, a home healthcare
agency; and (4) Dennis Pooler, Mr. Bobian’s cousin who for the last four years has been employed at the
Democracy Prep Charter High School in Manhattan.

We respectfully submit that the support and expectations of Mr. Bobian’s family, coupled with
home detention, GPS monitoring, and strict pretrial supervision, are sufficient to diffuse any risk of
flight and, more importantly, will ensure that he follows the law.

While we recognize that this is a presumption case, we believe that the facts and circumstances
warrant the granting of bail and overcome the presumption. The defense will be prepared to supplement
this application orally at a bail hearing and address any questions the Court may have.

If convenient for the Court, I am available Friday February 21 1pm and on; Monday February 24
noon and on; or before or after the initial conference the Court set for Wednesday February 26 at
10:45am.

Thank you.

Respectfully submitted,
/s/
Dawn M. Cardi
CC: AUSA Michel Longyear (via ECF and E-mail)

AUSA Jacob Warren (via ECF and E-mail)
AUSA Adam Hobson (via ECF and E-mail)

99 Madison Avenue, 8th Floor, New York, NY 10016 © 212.481.7770 TELEPHONE ® 212.271.0665 FACSIMILE © 917.543.9993 cELL © cardiedgarlaw.com

 
